
	

113 HR 1313 IH: To amend the Food, Conservation, and Energy Act to repeal a duplicative program relating to inspection and grading of catfish.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1313
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mrs. Hartzler (for
			 herself, Ms. Roybal-Allard,
			 Mr. Farr, Ms. Pingree of Maine,
			 Mr. Huizenga of Michigan,
			 Mr. McIntyre,
			 Mr. Wittman,
			 Ms. Tsongas,
			 Mr. Huelskamp,
			 Mrs. Ellmers,
			 Mr. Kingston,
			 Mr. Benishek,
			 Mr. Scott of Virginia,
			 Mr. Webster of Florida,
			 Mrs. Blackburn,
			 Ms. Kuster,
			 Ms. Brown of Florida,
			 Mr. Westmoreland,
			 Mr. Keating,
			 Mrs. Negrete McLeod,
			 Mr. Collins of New York,
			 Mr. Thompson of Pennsylvania,
			 Mr. Dingell,
			 Mr. Ribble,
			 Mr. King of Iowa, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act to repeal
		  a duplicative program relating to inspection and grading of
		  catfish.
	
	
		1.Repeal of duplicative catfish
			 inspection program
			(a)In
			 generalEffective on the date
			 of the enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8701 et seq.), section 11016 of such Act (Public Law 110–246; 122 Stat. 2130)
			 and the amendments made by such section are repealed.
			(b)ApplicationThe Agricultural Marketing Act of 1946 (7
			 U.S.C. 1621 et seq.) and the Federal Meat Inspection Act (21 U.S.C. 601 et
			 seq.) shall be applied and administered as if section 11016 (Public Law
			 110–246; 122 Stat. 2130) of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8701 et seq.) and the amendments made by such section had not been
			 enacted.
			
